Citation Nr: 0510497	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  99-01 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for  lumbar 
strain/sprain syndrome.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1988 to March 1989 
and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey .  The RO denied entitlement to service 
connection for lumbar strain/sprain syndrome, sensorineural 
hearing loss, and tinnitus.

The veteran presented testimony at a Newark RO hearing in 
July 1999.  He also presented testimony at a Travel Board 
hearing in January 2005 before the undersigned Veterans Law 
Judge at the Philadelphia, Pennsylvania RO, which now has 
jurisdiction of the case.  Copies of the hearing transcripts 
are attached to the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Our review of the record discloses that, although service 
medical records (SMRs) for the veteran's first period of 
service were evidently part of the record when the RO issued 
the May 1998 rating decision, when the veteran was sent a 
copy of his service medical records in October 1998, and when 
a deferred rating was issued in January 2002, they are now 
absent from the claims file.  

In addition, a deferred rating in April 2001 notes that the 
SMRs in the file were for his reserve period, and there were 
no SMRs for the active duty period from December 1990 to June 
1991.  Also, a deferred rating in January 2002 was for a 
request to be made for SMRs for the veteran's second period 
of service from December 1990 to June 1991, as they were not 
in the record, although SMRs for the first period of service 
were in the file.  We note that a request was made and the 
response from National Personnel Records Center (NPRC) in 
August 2002 was that a prior response in April 1998 had 
contained SMRs.  It is not clear, however, from a review of 
the claims file that the prior response contained SMRs for 
the second period of active duty.  The Board further notes 
that, although additional SMRs were not received, in a 
deferred rating in September 2003, it was noted that there 
were SMRs for the period from July 1998 to June 1993.  
However, in a supplemental statement of the case issued in 
January 2004, it is noted that there are no SMRs from the 
period from December 1990 through June 1991.  Accordingly, an 
additional request should be made.  

The report of the VA Compensation and Pension (C&P) ear 
examination in April 1998 shows that the examiner noted that 
the veteran had asymmetric sensorineural hearing loss with 
rollover, and had been scheduled for an MRI of the internal 
auditory canal with gadolinium to evaluate the left internal 
auditory canal.  The examiner noted that the veteran had no 
infections of the middle or inner ear, but could not say 
whether active ear disease was present until the MRI scan had 
been obtained.  The claims file does not contain a report of 
an MRI scan of the left internal auditory canal.   

At the veteran's RO hearing he testified that, at the time he 
received a medical discharge from the Marine Reserves, he 
brought in a note from Dr. Chapnick regarding a low back 
disorder, after which he was afforded an examination.  The 
report of a quadrennial examination in June 1993 shows that 
the veteran had limited range of motion of his spine and 
noted, "Civilian studies verify skeletal deformity which 
limits mobility."  The record shows that in April 1999 the 
veteran submitted a copy of a May 1993 statement from Michel 
Chapnick, D.O., regarding treatment for chronic lumbo-sacral 
sprain and strain.  The RO should request any clinical 
treatment records from Dr. Chapnick after obtaining the 
necessary authorization.  

It appears that the veteran provided a copies of February 
1989 and April 1991 audiograms to S.L.B., D.O., F.A.C.S., as 
referenced in his January 2005 statement.  The RO should 
request copies of these audiograms from the veteran.

We also note a June 1999 letter from Aetna Services, Inc. 
regarding a records request, indicating that a fee needed to 
be transmitted for record copies.  As it is not clear whether 
any follow-up action was taken after receipt of this letter, 
the RO should contact Aetna Services, Inc., and request that 
the records be provided without a fee, since they will be 
used for adjudication by a Federal Government agency.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should conduct a search for the 
veteran's SMRs.  

2.  The RO should request SMRs for the 
veteran's second period of service, from 
December 1990 to June 1991, from NPRC and any 
additional appropriate repositories. 

a.  The request should clearly state that 
records for this period have not been 
received, and that an earlier response 
from NPRC on April 17, 1998, did not 
contain SMRs for the period from December 
1990 to June 1991.  

b.  The veteran's DD Form 214 for that 
period of service shows that his last duty 
assignment was the 6th MT Bn, 2d FSSG, Camp 
Lejuene and that he was transferred to 
HqSvcCo, 6th MT Bn, 4th FSSG, Red Bank, 
N.J., RUC 28111.  On his claim form 
received in January 1998, the veteran 
indicated that during the second period of 
service, he was in the 6th MT BN 2nd FSSG 
(Camp LeJeune) and that his Reserve 
service was with the 6th Motor Transp Btln, 
Hdqts Co, 4th Marine Div, USMC.

c.  The RO should also request any Reserve 
medical records from July 1988 to December 
1993.

3.  The veteran should be requested to submit 
a copy of any service medical records in his 
possession for all periods of active duty and 
reserve service.  In addition, he should 
submit copies of the February 1989 and April 
1991 audiograms that were provided to S.L.B., 
D.O., F.A.C.S.

4.  The RO should request a copy of an MRI 
scan of the left internal auditory canal 
ordered by a VA examiner in April 1998 for a 
date thereafter.  

5.  The RO should request that Dr. S.L.B. 
provide clinical medical records on which his 
January 2005 statement was based.

6.  The RO should request clinical treatment 
records from Dr. Chapnick.  See May 1993 
letter for address.

7.  The RO should contact Aetna Services, 
Inc., and request that the pertinent records 
in their possession be provided without cost 
for use by a Government agency.  See Aetna 
letter dated June 1999.

8.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should re-adjudicate 
the veteran's claims.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only final a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



